Case: 18-50939      Document: 00515694857         Page: 1    Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 5, 2021
                                  No. 18-50939                     Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Salvador Chavez, Jr., also known as Salvador Chavez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-132-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Salvador Chavez, Jr., has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Chavez has not filed a response. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-50939     Document: 00515694857          Page: 2   Date Filed: 01/05/2021




                                   No. 18-50939


   brief and the relevant portions of the record reflected therein. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2